DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 2, 4-10, 12-18 and 20-30 are pending of which claims 1, 9 and 17 are in independent form.
	Claims 2, 8, 10, 16, 18, 24-30 has been objected too.
	Claims 1, 4-7, 9, 12-15, 17 and 20-23 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 9-10 of the “Remarks”, that “Applicants fail to perceive, and the Office Action fails to explain, how the foregoing paragraphs read upon the transmitting and receiving steps of Applicants' claim 1. As best understood, these sections of Aston make no reference to "transmitting... a message to each other node... requesting a count of deduplicated data blocks for the storage object that are stored on a local storage component of said each other node," let alone a message that includes "an identifier for each deduplicated data block that is part of the storage object." These sections of Aston also make no reference to "receiving... the counts of deduplicated data blocks from the other nodes." Accordingly, Applicants submit that Aston cannot be properly construed as teaching or suggesting these features of claim 1. 


	Examiner’s Response:
Examiner respectfully disagrees; Examiner would like to point out that the claim limitations in the arguments are different than the claim limitations submitted on 11/17/2020. The claim limitation applicant presented in the arguments are: 
transmitting... a message to each other node... requesting a count of deduplicated data blocks for the storage object that are stored on a local storage component of said each other node; 
an identifier for each deduplicated data block that is part of the storage object;
receiving... the counts of deduplicated data blocks from the other nodes (emphasis added).
The emphasized sections of the claim language is not presented in the claims as submitted on 11/17/2020.
In contrast the claim language submitted on 11/17/2020 discloses:
Transmitting… a message to each other node … requesting a count of distinct data blocks of the storage object that are stored on a local storage component of said each other node, 
the message including identifiers for the distinct data blocks of the storage object; 

As can be seen above the claim set provided in the arguments and the claim set submitted on 11/17/2020 are clearly distinct and the scope of the claim is different for each set of claims. 
Examiner further indicates the combination of Aston and Waghulde clearly teaches, transmitting... a message to each other node... requesting a count of deduplicated data blocks for the storage object that are stored on a local storage component of said each other node … an identifier for each deduplicated data block that is part of the storage object (Aston: storing a second metadata object for managing reference counts of data blocks based on a metadata structure of the second metadata object including a root metadata node and optionally including one or more direct metadata nodes, and optionally further including one or more metadata indirect nodes. Preferably, at least one direct metadata node of the metadata structure of the second metadata object may include a block reference pointing to a data block storing information indicative of a reference count of a certain data block pointed to by a direct metadata node of the first metadata object. According to some exemplary preferred aspects, the respective direct metadata node of the metadata structure of the second metadata object and the respective data block storing information indicative of the reference count of the certain data block pointed to by the respective direct metadata node of the first metadata object are stored on a same node apparatus in the data storage system as the certain data block and the respective direct metadata node of the first metadata object ¶ [0033]. Also see ¶ [0396], [0397], [0401], [0406], [0451], [0452]).
Waghulde discloses, determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks (Write requests can make use of the device characteristics table 203 by routing a new data writing request to a device having the highest free block count ¶ [0040]. At operation 304, after receiving updated from all nodes, the replication manager reverse sorts a device characteristics table, such as device characteristics table 203 highest free block count are positioned near the top of the device characteristics table. In another exemplary embodiment, the persistent storage devices having the lowest free block count are sorted to be positioned near the bottom of the device characteristics table. In yet another exemplary embodiment, the persistent storage devices having the highest free block count are sorted and identified in the device characteristics table without repositioning the device within the table ¶ [0043]. Also see ¶ [0058], [0059], [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9 , 14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ASTON; Christopher James et al. (US 20180364949 A1) in view of WAGHULDE; Suraj Prabhakar et al. (US 20160306822 A1) [Waghulde].

	Regarding claim 1, 9 and 17, Aston discloses, a method for enabling deduplication-aware load balancing in a distributed storage system comprising a plurality of nodes, the method comprising (On the other hand, each of the child objects of the de-duplication object may be referenced by a respective object reference of a parent object (or parent object part) of the de-duplication object, and the parent , for each storage object in a plurality of storage objects stored on a local storage component of a first node in the plurality of nodes: transmitting, by a user-level background process running on the first node, a message to each other node in the plurality of nodes requesting a count of distinct data blocks of the storage object that are stored on a local storage component of said each other node, the message including identifiers for the distinct data blocks of the storage object (storing a second metadata object for managing reference counts of data blocks based on a metadata structure of the second metadata object including a root metadata node and optionally including one or more direct metadata nodes, and optionally further including one or more metadata indirect nodes. Preferably, at least one direct metadata node of the metadata structure of the second metadata object may include a block reference pointing to a data block storing information indicative of a reference count of a certain data block pointed to by a direct metadata node of the first metadata object. According to some exemplary preferred aspects, the respective direct metadata node of the metadata structure of the second metadata object and the respective data block storing information indicative of the reference count of the certain data block pointed to by the respective direct metadata node of the first metadata object are stored on a same node apparatus in the data storage system as the certain data block and the respective direct metadata node of the first metadata object ¶ [0033]. Also see ¶ [0396], [0397], [0401], [0406], [0451], [0452]); 
receiving, by the user-level background process, the counts of distinct data blocks from the other nodes (storing a second metadata object for managing reference counts of data blocks based on a metadata structure of the second metadata object including a root metadata node and optionally 
updating, by the user-level background process, a data structure maintained on the first node with an entry that includes an identifier of the storage object and an identifier of the second node (Preferably, managing I/O access to the data object after compression thereof may be based on the metadata structure of the data object and based on the modified block pointers of direct metadata nodes of the metadata structure of the data object ¶ [0016]. Also see ¶ [0029]-[0031]).
However Aston does not explicitly facilitate determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks.
Waghulde discloses, determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks (Write requests can make use of the device characteristics table 203 by routing a new data writing request to a device having the highest free block count ¶ [0040]. At operation 304, after receiving updated from all nodes, the replication manager reverse sorts a device characteristics table, such as device characteristics table 203 in FIG. 2, based on free block count for each persistent storage device so that persistent storage devices having the highest free block count are positioned near the top of the device characteristics table. In 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Waghulde's system would have allowed Aston to facilitate determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of distinct data blocks. The motivation to combine is apparent in the Aston's reference, because there is a need to improve read query performance in a distributed storage system by utilizing characteristics of persistent storage devices, such as free block count and device type characteristics, for prioritizing access to replicas in order to lower read query latency.

Regarding claims 3, 11 and 19, (Canceled).

Regarding claims 6, 14 and 22, the combination of Aston and Waghulde discloses, wherein the entry added to the data structure identifies the second node as a preferred target node for receiving the storage object during a load balancing operation (Aston: Accordingly, the hybrid approach advantageously allows for efficient handling of hot spot data and easy re-distribution of child objects across node apparatuses of the cluster system for purposes of load balancing, and easily provides the advantage that hot spot data (such as frequently accessed data segments, or data segments stored on a frequently accessed storage device or node apparatus) can be moved to another node apparatus for rebalancing the system if needed or desired ¶ [0267], [0383], [0440]).


Claims 4, 5, 7, 12, 13, 15, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ASTON; Christopher James et al. (US 20180364949 A1) in view of WAGHULDE; Suraj Prabhakar et al. (US 20160306822 A1) [Waghulde] in view of Sabaa; Amr et al. () [Sabaa].

Regarding claims 4, 12 and 20, the combination of Aston and Waghulde teaches all the limitations of claims 1, 9 and 17.
However neither Aston not Waghulde explicitly facilitate wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count.
Sabaa discloses, wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count (Sabaa: For larger values of m (i.e., a larger number of Bloom filter array bits), independence among the k hash functions can be relaxed with a negligible increase in the rate of false positive indications to query responses. Further, because a good hash function is one that has little if any correlation between different bit fields of the hash address value generated, a hash function that generates a wide hash address value can be subdivided into k bit fields (sometimes referred to as partitioning) to produce the k "independent" hash function values. Thus, while the hash function values produced by partitioning may not be truly independent, such values are independent enough for use with the Bloom filter if the original base hash value is wide enough and the partitioned hash values are applied to a Bloom filter with a large number of Bloom filter array bit (e.g., a 256-bit hash value that is partitioned into four 39-bit hash address values that each address 1 out of 549,755,813,888 (2.sup.3) possible Bloom filter array bits). The results of a smaller number of independent hash functions (e.g., 2 or 3 functions) may also be manipulated and combined (sometimes referred to as double or triple hashing) as an alternative means 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sabaa's system would have allowed Aston and Waghulde to facilitate wherein, upon, receiving the message, said each other node queries a probabilistic data structure local to the node using the identifiers in order to generate the count. The motivation to combine is apparent in the Aston and Waghulde's reference, because there is a need for efficient use of available storage resources.

Regarding claims 5, 13 and 21, the combination of Aston, Waghulde and Sabaa discloses, wherein the user-level background process performs the transmitting in response to being invoked by a deduplication scanner task that periodically collects statistics regarding the plurality of storage objects stored on the local storage component (Sabaa: Example embodiments also include methods for data deduplication performed by an inline deduplication engine that include receiving an input data stream containing duplicates, providing a data deduplicated output data stream, and processing input data containing duplicates into output data which is data deduplicated. In some of these example embodiments the processing is performed at a maximum rate of at least 4 Gigabytes per second, while in others the processing is performed at a maximum rate of at least 400 Megabytes per second per input port of the data deduplication engine ¶ [0010], [0051]-[0064], [abstract]).

Regarding claims 7, 15 and 23, the combination of Aston, Waghulde and Sabaa discloses, at a time of performing a load balancing operation with respect to the storage object: retrieving the entry from the data structure; determining whether the second node identified in the entry is available; and if the second node is available, moving the storage object from the first node to the second node (Sabaa: see Fig. 7A, element 704, determining the validity of the table).

Allowable Subject Matter
Claims 2, 8, 10, 16, 18, 24-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/11/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154